NANCY STEFFEN RAHMEYER, J.
Berlin-Wheeler, Inc. (“Respondent”), the assignee of St. John’s Hospital Clinic, brought suit against Shane Howard (“Appellant”) for the payment of past medical services. The court granted judgment in Respondent’s favor. Appellant brings this appeal claiming that there was not substantial evidence to prove the necessary elements of a suit on account. Specifically, Appellant claims Respondent failed to produce evidence that Appellant requested any services, that the services were actually provided, and that the services allegedly provided were charged at a reasonable price.
The evidence at trial, as provided by an employee of St. John’s and by two exhibits admitted without objection, was that (1) St. John’s assigned its accounts to Respondent; (2) the exhibits showed dollar amounts, services, and charges; and (3) the charges were reasonable and necessary. One exhibit is a statement of Appellant’s account and includes itemized dates of services that were rendered to Appellant as well as the charge for each service. Appellant provided no evidence to contradict the evidence at the trial.
We accept as true the evidence and inferences that are favorable to the prevailing party. St. Francis Medical Center v. Hargrove, 956 S.W.2d 949, 951 (Mo.App. S.D.1997). With that standard in mind, it is a reasonable inference from the evidence that Appellant requested the itemized medical services that were provided to him. An affidavit of account, which was admitted without objection, stated the “services were necessary” and the charges for the referenced services “are reasonable.” Appellant’s point is denied.
The judgment is affirmed.
DON E. BURRELL, P.J., and GARY W. LYNCH, J., concur.